Citation Nr: 1758318	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  06-11 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether the reduction of the disability rating for intervertebral disc syndrome of the lumbar spine (lumbar spine disability) from 40 percent to 20 percent, effective February 8, 2016, was proper.

2.  Entitlement to an evaluation in excess of 40 percent for a lumbar spine disability on an extraschedular basis.

3.  Entitlement to an initial evaluation in excess of 20 percent for residuals of rotator cuff tear of the right shoulder, status post repair and claviculectomy (right shoulder disability).

4.  Entitlement to an evaluation in excess of 10 percent for left lower extremity radiculopathy involving the sciatic nerve.

5.  Entitlement to an evaluation in excess of 10 percent for right lower extremity radiculopathy involving the sciatic nerve.

6.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy involving the femoral nerve.

7.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy involving the femoral nerve.

8.  Entitlement to an initial compensable evaluation for left lower extremity radiculopathy involving the ilio-inguinal nerve.

9.  Entitlement to an initial compensable evaluation for right lower extremity radiculopathy involving the ilio-inguinal nerve.

10.  Entitlement to an initial compensable evaluation for left lower extremity radiculopathy involving the external cutaneous nerve.

11.  Entitlement to an initial compensable evaluation for right lower extremity radiculopathy involving the external cutaneous nerve.

12.  Entitlement to an initial compensable evaluation for left lower extremity radiculopathy involving the obturator nerve.

13.  Entitlement to an initial compensable evaluation for right lower extremity radiculopathy involving the obturator nerve.

14.  Entitlement to an effective date prior to September 9, 2016, for a 10 percent evaluation for left lower extremity radiculopathy involving the femoral nerve.

15.  Entitlement to an effective date prior to September 9, 2016, for a 10 percent evaluation for right lower extremity radiculopathy involving the femoral nerve.

16.  Entitlement to an effective date prior to September 9, 2016, for a noncompensable evaluation for left lower extremity radiculopathy involving the ilio-inguinal nerve.

17.  Entitlement to an effective date prior to September 9, 2016, for a noncompensable evaluation for right lower extremity radiculopathy involving the ilio-inguinal nerve.

18.  Entitlement to an effective date prior to September 9, 2016, for a noncompensable evaluation for left lower extremity radiculopathy involving the external cutaneous nerve.

19.  Entitlement to an effective date prior to September 9, 2016, for a noncompensable evaluation for right lower extremity radiculopathy involving the external cutaneous nerve.

20.  Entitlement to an effective date prior to September 9, 2016, for a noncompensable evaluation for left lower extremity radiculopathy involving the obturator nerve.

21.  Entitlement to an effective date prior to September 9, 2016, for a noncompensable evaluation for right lower extremity radiculopathy involving the obturator nerve.

22.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2005 (increased rating -lumbar spine), September 2014 (initial rating - shoulder), and June 2016 (reduction - lumbar spine) rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Louis, Missouri.

A March 2015 Board decision denied the Veteran's claim of entitlement to an evaluation in excess of 40 percent for his lumbar spine disability on a schedular basis.  However, the Board remanded the issue of entitlement to an increased rating on an extraschedular basis.  A more detailed procedural history is set forth in the March 2015 Board decision.  This matter is now returned to the Board for further appellate review.

The March 2015 Board decision also directed that the AOJ issue a statement of the case (SOC) with regarding to the claim for an initial evaluation in excess of 10 percent for the Veteran's right shoulder disability.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  See Rating decision, September 2014; NOD, October 2014.  Subsequently, a September 2017 SOC was issued, and the Veteran filed an October 2017 appeal herein.  Meanwhile, a June 2016 rating decision awarded the higher 20 percent rating.  As this did not constitute a grant of the full benefit sought on appeal, this matter remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

As explained in detail in the remand section below, all of the claims for higher ratings for the Veteran's bilateral lower extremity radiculopathy, and the TDIU claim (alleged as due to his radiculopathy), are being remanded herein for the issuance of a statement of the case (SOC).  See March 2015 Board decision (final decision regarding radiculopathy ratings); Statement, August 2017; Rating decisions, September 2017 and October 2017; Notice of disagreement, November 2017; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to an evaluation in excess of 40 percent for the Veteran's lumbar spine disability on an extraschedular basis; entitlement to an initial evaluation in excess of 20 percent for his right shoulder disability; entitlement to higher ratings for the Veteran's bilateral lower extremity radiculopathy; entitlement to earlier effective dates for lower extremity radiculopathy of the femoral, ilio-inguinal, external cutaneous, and obturator nerves; and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2016 rating decision reduced the disability rating for the Veteran's lumbar spine disability from 40 percent to 20 percent, effective February 8, 2016.

2.  At the time of the June 2016 rating decision that reduced the rating for the Veteran's lumbar spine disability from 40 to 20 percent, effective February 8, 2016, improvement in the disability based on a full and complete examination was not shown.


CONCLUSION OF LAW

The reduction in rating for the Veteran's lumbar spine disability from 40 percent to 20 percent, effective February 8, 2016, was not proper; the 40 percent rating for the Veteran's lumbar spine disability is restored.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2012); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5243 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  38 C.F.R. § 3.105(e) Procedural Considerations

At the outset, the Board notes that it has considered whether the procedural provisions of 38 U.S.C.A. § 5112(b)(6) and 38 C.F.R. § 3.105(e), relating to rating reductions, apply with regard to the reduction in rating of the Veteran's lumbar spine disability appealed herein.

The VA General Counsel held in VAOPGCPREC 71-91 that "[38 U.S.C.A. § 5112(b)(6),] respecting effective dates, literally applies only to effective dates of reductions of monetary benefits; e.g., compensation.  The statute is clear on its face.  It does not provide for a sixty-day grace period where there is only a reduction in evaluation with no corresponding reduction in compensation."   Likewise, the Federal Circuit has held that the provisions of 38 U.S.C.A. § 5112(b), relating to the effective date of a rating reduction, do not apply in cases where a rating reduction does not result in a decrease in overall compensation.  See Stelzel v. Mansfield, 508 F.3d 1345 (Fed. Cir. 2007).

The VA General Counsel further held in VAOPGCPREC 71-91 that "Based on the plain language of section 3.105(e), it is applicable only when two factors are present: (1) there is a reduction in evaluation of a service-connected disability or employability status; and (2) the lower evaluation would result in a reduction and discontinuance of compensation payments currently being made.  It must be recognized that reduction in evaluation is not synonymous with reduction in compensation. Under VA's Schedule of Rating Disabilities, a reduction in a single disability does not always result in reduction in compensation.  Accordingly, reduction in evaluation with no corresponding reduction in compensation simply does not meet the criteria of the regulation."

Likewise, as noted in footnote 3 of O'Connell v. Nicholson, 21 Vet. App. 89 (2007) (citing VAOGCPREC 91-71):

[I]n a claim involving multiple disability ratings, the regional office or Board can lower one disability rating and simultaneously raise another.  Although this would result in a reduced disability rating for one condition, the veteran may end up receiving increased compensation.  In such a scenario, the VA General Counsel has determined that § 3.105(e) does not apply because compensation payments have not been reduced.

In this case, although the rating for the Veteran's lumbar spine disability was reduced from 40 percent to 20 percent, effective February 8, 2016, his overall combined disability rating remained at 60 percent as of that date.  There was no decreased in compensation.  Prior to the rating reduction, the Veteran's combined rating was 60 percent, effective March 10, 2005.  The June 2016 rating decision that reduced the Veteran's lumbar spine disability rating shows the Veteran's combined rating changed actually increased to 70 percent from March 10, 2005 to February 7, 2016, and then was 60 percent thereafter.  Thus, at no time was his combined rating reduced to below 60 percent.  Therefore, because the June 2016 rating decision that reduced the Veteran's lumbar spine rating did not result in an overall decrease in the Veteran's compensation level, the Board finds that the procedural provisions of 38 C.F.R. § 3.105(e) are inapplicable to the present case.

Regardless, the Veteran's claim is granted herein, and the 40 percent rating is restored.  Therefore, any issues under 38 U.S.C.A. § 3.105(e) are harmless.

II.  Analysis

A.  Reduction

A June 2016 rating decision reduced the Veteran's rating for his service-connected lumbar spine disability from 40 percent to 20 percent, effective February 8, 2016.  The Veteran appeals the rating reduction.  See NOD, July 2016, SOC, September 2017, Appeal, October 2017.

There is no question that a disability rating may be reduced.  However, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by VA regulations.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  Congress has provided that a veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2012).

At the time of the rating reduction, the Veteran's 40 percent rating for his lumbar spine had been in effect since October 27, 1998, which was more than five years.  Therefore, it is governed by the provisions of 38 C.F.R. § 3.344(a) and (b).

38 C.F.R. § 3.344(a) provides "It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete . . . Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction . . . Moreover, though material improvement in the physical or mental condition is clearly reflected the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life."  See also Brown v. Brown, 5 Vet. App. 413 (1995).

"When any change in evaluation is made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examination or use of descriptive terms."  38 C.F.R. § 4.13 (2017); see also Brown, supra.

The Court stated in Brown that "rating reductions, as with all VA rating decisions, [should] be based upon a review of the entire history of the veteran's disability."  See Brown v. Brown, 5 Vet. App. at 420.

For cases involving the reduction of a rating in effect for five years or more, the Court held in Brown that "the Board was required to establish, by a preponderance of evidence and in compliance with 38 C.F.R. § 3.344(a), that a rating reduction was warranted."  See Brown, 5 Vet. App. at 421.  Where "the Board has reduced a veteran's rating without observance of applicable law and regulation, such a rating is void ab initio and the Court will set it aside as 'not in accordance with law.'"  See Brown, 5 Vet. App. at 422.

The reduction in rating for the Veteran's lumbar spine disability from 40 to 20 percent, effective February 8, 2016, was based on the results of a February 8, 2016 VA examination report.  

Shortly thereafter, however, the Court held in Correia that range of motion testing in certain musculoskeletal cases should be performed in "both active and passive motion, in weight-bearing and nonweight-bearing."  See Correia v. McDonald, 28 Vet. App. 158 (2016) (citing 38 C.F.R. § 4.59).  In this case, the February 8, 2016 VA examination report that formed the basis of the rating reduction does not reflect range of motion testing results in passive and active motion, in both weight bearing and nonweight bearing.  Therefore, the Board finds that the reduction of the Veteran's lumbar spine rating from 40 percent to 20 percent was based on an examination that was less "less full and complete than those on which payments were authorized or continued" and, therefore, that the reduction was not proper.  See 38 C.F.R. § 3.344(a).

In summary, the Board finds that the reduction of the Veteran's lumbar spine disability rating from 40 to 20 percent, effective February 8, 2016, was not proper.  The 40 percent evaluation is thus restored.


ORDER

Entitlement to a restoration of a 40 percent rating for the Veteran's lumbar spine disability is granted.

REMAND

A.  Shoulder

The Veteran's right shoulder disability is currently assigned a 20 percent disability rating under Diagnostic Code 5201, effective March 10, 2005.  The Veteran seeks a higher initial rating.  See Rating decision, September 2014; NOD, October 2014, SOC, September 2017, Appeal, October 2017.

The Veteran was last afforded a VA examination in February 2016.  Subsequently, the Court held in Correia that examinations of certain joints should include range of motion testing in both "active and passive motion, in weight-bearing and nonweight-bearing."  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The February 2016 VA examination report, however, does not include ranges of motion in both passive and active, weight bearing and nonweight bearing.  Then, in October 2017 and December 2017, the Veteran asserted that his right shoulder worsened since the last VA examination.  Therefore, the Board finds that this matter should be remanded for a new VA examination to address the current severity of the Veteran's right shoulder disability, to include range of motion testing in both active and passive motion, in weight-bearing and nonweight bearing.

B.  Lumbar - Extraschedular

The Veteran's lumbar spine disability is currently assigned a 40 percent disability rating under Diagnostic Code 5243, effective October 27, 1998.  The Veteran seeks an increased rating on an extraschedular basis.  See Claim, March 2005; Board decision, March 2015 (denied schedular increased rating and remanded extraschedular); SSOC, June 2016.

By way of background, a March 2015 Board decision denied entitlement to an increased rating on a schedular basis, and remanded the issue of whether referral to the Compensation and Pension Director for consideration of entitlement to an increased rating on an extraschedular basis was warranted.  See 38 C.F.R. § 3.321(b) (2017); see also 82 Fed. Reg. 57,830 (eff. Jan. 8, 2018) (amending 38 C.F.R. § 3.321(b) to clarify that the C&P Director is authorized to approve extraschedular evaluations for "a single service-connected disability").  

Subsequently, a June 2016 SSOC was issued, in which the AOJ determined that referral for extraschedular consideration was not warranted.  This matter is now returned to the Board.

In December 2017 correspondence, the Veteran indicated that his lumbar spine disability had worsened since the last February 2016 VA examination.  Therefore, the Board finds that this matter should be remanded for a new VA examination to address the current severity of the Veteran's lumbar spine disability, to include range of motion testing in both active and passive motion, in weight-bearing and nonweight bearing.

C. Radiculopathy and TDIU

A September 2017 rating decision denied entitlement to increased ratings in excess of 10 percent for the Veteran's left and right lower extremity radiculopathy (sciatic nerve).  September 2017 and October 2017 rating decisions, in short, also granted separate 10 percent ratings for left and right lower extremity radiculopathy involving the femoral nerve, and granted separate noncompensable ratings for the ilio-inguinal, external cutaneous, and obturator nerves, all effective September 9, 2016.  The Veteran filed a November 2017 notice of disagreement with regard to all the ratings, and with regard to the effective dates of the additional ratings granted for the femoral, ilio-inguinal, external cutaneous, and obturator nerves.

The Board adds by way of background that the March 2015 Board decision denied entitlement to an evaluation in excess of 10 percent for the Veteran's left and right lower extremity radiculopathy.  In August 2017, the Veteran indicated that he wished to file a claim for increased ratings, and then, as noted above, the September 2017 and October 2017 rating decisions were issued, and the Veteran filed the November 2017 notice of disagreement.

To date, no SOC has been issued.  Therefore, the Board finds this matter should be remanded so that the AOJ may issue a SOC addressing the rating and effective date claims.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  These matters will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.

In addition, the September 2017 rating decision denied entitlement to a TDIU.  The Board notes by way of background that the Veteran has asserted unemployment due to his service-connected lower extremity radiculopathy.  See Statement, August 2017; see also Statement, December 2017.  The Veteran filed the November 2017 notice of disagreement, but no SOC has been issued.  Therefore, this matter should also be remanded for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The TDIU matter should be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a new VA examination to address the current severity of the Veteran's service-connected lumbar spine and right shoulder disabilities.  The claims folder should be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  A complete rationale for any opinions expressed should be provided.

For the lumbar spine and right shoulder, the examiner must perform passive and active range of motion testing, in both weight bearing and non-weight bearing.  If for any reason such testing is not medically indicated or feasible, this should be noted and explained in the report.

Regarding the lumbar spine and right shoulder, the examiner should be asked to note whether there is any weakened movement, excess fatigability, incoordination, or pain on use.  If so, the examiner should note whether there are any additional degrees of loss of motion as a result (if it is not feasible to quantify, please explain).

Also, if flare-ups are noted, the examiner should note whether pain during flare-ups additionally limits functional ability.  The examiner should note whether there are any additional degrees of loss of motion due to pain during flare-ups (if it is not feasible to quantify, please explain).

The examiner should also address the effect of the Veteran's lumbar spine disability on his activities of daily living and occupational functioning.

2.  Then, readjudicate the Veteran's claims (lumbar and right shoulder).  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

3.  Issue the Veteran a SOC with regard to the following issues:

1) Entitlement to an increased evaluation in excess of 10 percent for left lower extremity radiculopathy involving the sciatic nerve.

2) Entitlement to an increased evaluation in excess of 10 percent for right lower extremity radiculopathy involving the sciatic nerve.

3) Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy involving the femoral nerve.

4) Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy involving the femoral nerve.

5) Entitlement to an initial compensable evaluation for left lower extremity radiculopathy involving the ilio-inguinal nerve.

6) Entitlement to an initial compensable evaluation for right lower extremity radiculopathy involving the ilio-inguinal nerve.

7) Entitlement to an initial compensable evaluation for left lower extremity radiculopathy involving the external cutaneous nerve.

8) Entitlement to an initial compensable evaluation for right lower extremity radiculopathy involving the external cutaneous nerve.

9) Entitlement to an initial compensable evaluation for left lower extremity radiculopathy involving the obturator nerve.

10)  Entitlement to an initial compensable evaluation for right lower extremity radiculopathy involving the obturator nerve.

11)  Entitlement to an effective date prior to September 9, 2016, for a 10 percent evaluation for left lower extremity radiculopathy involving the femoral nerve.

12)  Entitlement to an effective date prior to September 9, 2016, for a 10 percent evaluation for right lower extremity radiculopathy involving the femoral nerve.

13)  Entitlement to an effective date prior to September 9, 2016, for a noncompensable evaluation for left lower extremity radiculopathy involving the ilio-inguinal nerve.

14)  Entitlement to an effective date prior to September 9, 2016, for a noncompensable evaluation for right lower extremity radiculopathy involving the ilio-inguinal nerve.

15)  Entitlement to an effective date prior to September 9, 2016, for a noncompensable evaluation for left lower extremity radiculopathy involving the external cutaneous nerve.

16)  Entitlement to an effective date prior to September 9, 2016, for a noncompensable evaluation for right lower extremity radiculopathy involving the external cutaneous nerve.

17)  Entitlement to an effective date prior to September 9, 2016, for a noncompensable evaluation for left lower extremity radiculopathy involving the obturator nerve.

18)  Entitlement to an effective date prior to September 9, 2016, for a noncompensable evaluation for right lower extremity radiculopathy involving the obturator nerve.

19)  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

Thereafter, the issues are to be returned to the Board only if an adequate and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


